Citation Nr: 1538786	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal for additional development in June 2011 and August 2014.

The Board notes that entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) was awarded effective January 30, 2006, in an October 2008 rating decision.  A claim for TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a TDIU has already been assigned in this case, the Board finds no additional action as to that matter is required.


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative joint disease is manifested by cervical spine forward flexion greater than 15 degrees and combined range of motion greater than 170 degrees.

2.  The Veteran's chronic lumbar strain is manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for cervical spine degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a rating greater than 20 percent for chronic lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2006.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA private treatment records, and statements in support of the claims.  VA efforts to obtain records of additional private treatment were unsuccessful.  The development requested on remand in June 2011 and August 2014 has been substantially completed.  Although VA correspondence has been returned as undeliverable in this case, including in June 2015, a review of the record also shows that a June 2015 supplemental statement of the case sent to the same address was not returned.  As the Veteran has not provided VA an updated address and as the June 2015 SSOC was not been returned as undeliverable, it is presumed to have been received by the Veteran and VA issued that supplemental statement to the most current address of record.  The Veteran is also shown to have been notified by various VA correspondence and prior remand orders over the course of this appeal of his duty to provide information in support of the claims.  The Board finds that all reasonable efforts to assist the Veteran in substantiating his claims have been expended and that further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  However, VA's duty to assist is not always a one-way street and if a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA regulations also provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  The appeal of an initial disability rating is an original compensation claim and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause.  Turk v. Peake, 21 Vet. App. 565, 570 (2015).  

A review of the available record shows the Veteran failed without good cause to report for a scheduled VA examination in June 2015.  He is shown to have had actual notice of the scheduled examination and, in fact, had previously initiated a telephone contact to reschedule the date.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The present claims must be rated based on the evidence of record.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain) and 5242 (degenerative arthritis of the spine), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).

The rating criteria for intervertebral disc syndrome require rating either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

The pertinent evidence of record includes service medical reports showing the Veteran was treated for backache and neck stiffness in October 1978.  The diagnosis was acute muscle strain.  Records also show he sustained facial injuries in a motor vehicle accident in April 1979.  An X-ray study of the cervical spine at that time was negative.  A March 1980 report noted tenderness to the entire spine and provided a diagnosis of muscle strain.  

VA examination in April 1985 included diagnoses of cervical and lumbar strain.  The examiner noted a reversal of the cervical lordotic curve, old compression fractures at C6-7, cervical arthritis, and spondylosis at the lumbosacral junction.  

On VA examination in December 1993, the Veteran complained of muscle spasms in the upper back.  He stated he used pain relief medication and a muscle relaxant.  Examination of the cervical spine revealed forward flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right rotation to 55 degrees, left rotation to 55 degrees.  Motion was with some pain.  There were no postural abnormalities or fixed deformities.  Range of motion studies of the back revealed forward flexion to 85 degrees, extension to 35 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right rotation to 35 degrees, left rotation to 35 degrees.  There was slight pain on forward flexion at 80 degrees.  Pinprick and fine touch sensations were normal and reflexes of the knee and ankle were within normal limits.  There were slight muscle spasms of the trapezius and paraspinal muscles.  X-ray studies of the lumbar spine were negative and revealed very minimal localized arthritis at the C6 and C7 vertebral bodies.  The diagnoses included mechanical back pain syndrome and muscle spasms without radiculopathy of the cervical or lumbar spines.

VA treatment records dated in August 1994 noted a computerized tomography (CT) scan revealed findings suggestive of a herniated nucleus pulposus at C5-6 and facet degenerative changes combined with probable uncinate spur formation significantly narrowing at the C6-7 neural foramen.  It was noted that a magnetic resonance imaging (MRI) scan or cervical myelogram would be helpful to confirm the suggested herniated nucleus pulposus.  

On January 30, 2006, VA received the Veteran's request to reopen a service connection claim for an upper back disability.  Private treatment records dated in January 2006 noted that X-ray studies of the cervical spine revealed advanced degenerative disc disease at C3-4, C5-6, and C6-7.  There was neural foraminal narrowing at these levels on the right and significant foraminal narrowing on the left at C6-C7.  A September 2006 private medical statement noted the Veteran had been seen for back pain and related his neck and back pain to a motor vehicle accident in 1978.  

On VA examination in December 2006, the Veteran complained of chronic neck pain that occasionally radiated down his right arm with numbness in the finger.  He estimated his neck pain as six on a ten point scale and as eight with weather changes or increased physical activity.  He also complained of low back pain estimated at level six that was worse with increased walking, going up stairs, and frequent bending or lifting.  He stated he took medication twice per day for pain.  It was noted he did not use a cane or a back brace and that he was able to walk at least a quarter of a mile without difficulty.  The Veteran reported that he had stopped working in 2005 due to pain.  

The examiner noted the Veteran walked with a slight limp on the right.  There was tenderness with palpation and pressure in the muscles around the neck and upper back.  Range of motion studies of the cervical spine revealed rotation on the right to 40 degrees with significant pain at that point, rotation on the left to about 40 or 45 percent with some pain at that point, lateral bending on the right to about 30 to 35 percent with pain at that point, lateral bending on the left to 30 degrees with pain at that point, flexion to 30 degrees with pain at that point, and extension to 30 degrees with pain at that point.  

Range of motion studies of the lumbar spine revealed flexion to about 35 or 40 degrees with complaints of pain in the lower back area at that point, extension to about 25 degrees with complaints of pain in the lower back area, rotation on the right to 30 degrees without pain, rotation on the left to about 30 degrees with complaints of pain in the lower back area, lateral bending on the right to about 30 or 35 degrees with minimal complaints of pain, lateral bending on the left to about 35 degrees with complaints of pain in the lower back area.  Deep tendon reflexes were 2+ and equal, bilaterally.  The Veteran was able to walk on heels and toes, but complained of pain in the lower back area on the right.  X-ray studies revealed a normal lumbar spine.  There was multilevel degenerative disc disease with associated spondylosis to the cervical spine.  The diagnoses included advanced degenerative disc disease of the cervical spine with chronic neck pain and evidence of right side cervical radiculopathy and chronic low back pain likely due to chronic strain of the lumbar spine.  The examiner found the disorders were due to injuries sustained in a motor vehicle accident during active service.  

In a March 2007 application for TDIU, the Veteran reported that he had last worked in December 2005, and noted that he had worked as a landscaper, a table top specialist, a forklift operator, and on an assembly line.  He reported he had completed four years of high school.  He stated he was unable to work because of arthritis in his hands, wrist, cervical spine, and lumbar spine, and was unable to stand, bend, or use his hands for more than short periods of time without pain.  

In a June 2007 statement, the Veteran's spouse reported that he had serious problems due to arthritis with constant pain including to the cervical and lumbar spine.  She stated he had been unable to work because of physical problems and that he was tired during the day.  

VA examination in August 2007 noted the Veteran complained of constant, severe, and sharp pain to the cervical spine with radiating pinching pain to the right shoulder.  He also complained of rubbing bone pain to the lumbar spine that was constant and severe with sharp radiating pain to the hips.  It was noted there was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There were severe flare-ups of his spinal conditions weekly that lasted for one to two days when he was working.  The Veteran stated he was unable to walk or work during flare-ups.  It was noted he used a cane and that he was unable to walk more than a few yards.  

The examiner noted objective abnormalities of the cervical sacrospinalis including spasm on the left, without evidence of atrophy, guarding, pain with motion, tenderness, or weakness.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness to the thoracic sacrospinalis.  Posture and head position were normal and the spine was symmetric in appearance.  Gait was antalgic.  Motor examination revealed normal upper and lower extremities with normal muscle tone.  Sensation examination revealed normal upper and lower extremities.  Reflexes were normal.  There was no cervical or thoracolumbar spine ankylosis.  Range of motion studies of the cervical spine revealed active and passive flexion to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive extension was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral flexion on the right was to 25 degrees with pain at 15 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral flexion on the left was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral rotation on the right was to 60 degrees with pain at 40 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral rotation on the left was to 70 degrees with pain at 60 degrees, with pain after repetitive use but no additional limitation of motion.

Range of motion studies of the thoracolumbar spine revealed active and passive flexion to 70 degrees with pain at 50 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive extension was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral flexion on the right was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral flexion on the left was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral rotation on the right was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Active and passive lateral rotation on the left was to 30 degrees with pain at 20 degrees, with pain after repetitive use but no additional limitation of motion.  Lasegue's sign was positive on the right.  

The examiner provided diagnoses of degenerative disc disease associated with back and neck pain.  The effects on the Veteran's usual activities were mild to bathing and dressing, moderate to chores, shopping, recreation, and traveling, severe to exercise, and prevented sports.  The examiner found it was less likely that the Veteran was unemployable as a result of the service-connected injury to his spine.  It was noted that he had an injury to the spine in an accident and that X-ray studies revealed degenerative arthritis, but that there had been medication changes and his range of motion remained the same since his previous examination.

VA treatment records show a March 2008 electromyography (EMG) and nerve conduction study revealed a normal right upper extremity and normal right median and ulnar nerves.  The examiner's impression was normal EMG test of the right upper extremity without electrodiagnostic evidence including for radiculopathy.  It was noted that the Veteran declined an EMG test of the left upper extremity.  A May 2008 report noted the Veteran had a private MRI report indicating abnormal findings, and that he had been instructed to provide a compact disk copy of the study.  The study was noted to show multilevel degenerative disc disease with significat spinal stenosis at C4-C5 with disc protrusion at C4-C5 compressing the right side of the cord extending into the neural foramina.  

A June 2008 VA neurosurgery consultation noted there was moderate restriction of neck range of motion in all directions, but no spasm, malalignment, or localized tenderness.  Straight leg raise testing revealed back or leg pain at 90 degrees.  Flexion of the low back was 80 to 90 percent of normal with some low back and neck pain.  Gait, heel, toe, and tandem walking were within normal limits.  The examiner noted there was no clinical evidence of cervical or lumbar nerve root compression and no myelography.  No surgical procedures were found to be needed and it was suggested that the Veteran restart physical therapy and he was provided over-the-door cervical traction for home use.  

A July 2008 private medical report noted an EMG and nerve conduction study in January 2006 suggested spontaneous activities in the right cervical paraspinal muscles and perhaps radiculopathy.  It was also noted that the Veteran's rheumatologist had alluded to a positive rheumatoid factor of 264.  The diagnoses included chronic neck pain and lower back pain.  The examiner noted there were some symptoms suggesting radiculopathy, but that the present examination was not suggestive of radiculopathy or myelopathy.

A March 2009 VA examination for a wrist disorder included comments from the examiner indicating that the Veteran had normal EMG studies in the past with no evidence of radiculopathy.  It was noted that the need for another EMG study was discussed with the Veteran, but that he refused to have the test done.  The examiner found that there was no compelling evidence clinically or by testing that a wrist condition was related to a cervical spine disability.  EMG studies and clinical examinations were noted to be negative for radiculopathy.  

VA treatment records dated in August 2013 show the Veteran had not been seen by a primary care provider in two years.  It was noted he had been discharged from his VA primary care team.

Based upon the evidence of record, the Board finds that the Veteran's cervical spine degenerative joint disease is manifested by cervical spine forward flexion greater than 15 degrees and combined range of motion greater than 170 degrees and that his chronic lumbar strain is manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.  The Veteran failed to report for a scheduled VA examination in June 2015 without demonstrated good cause and the claims must be decided based upon the evidence of record.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board finds the overall evidence of record demonstrates no probative evidence of ankylosis, incapacitating episodes due to intervertebral disc syndrome, or radiculopathy.  The examination findings during the course of this appeal are not indicative of a more severe spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Therefore, ratings in excess of 20 percent for the cervical and lumbar spine disabilities must be denied.

The Board notes that the available VA examination findings are persuasive that the Veteran has no neurological abnormalities as a result of radiculopathy.  Therefore, no higher or separate alternative ratings are warranted based on any neurological disability.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The Veteran has been awarded a TDIU for the entire period under appeal and the evidence in this case is not indicative of a marked interference with employment as a result of any specific service-connected disability or disabilities.  There is no evidence of other related factors such as frequent periods of hospitalization due to service-connected disability.  In fact, the evidence shows that the Veteran was not treated at VA for over two years and his record was discontinued in 2013.  Therefore, the Board finds that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased ratings for lumbar and cervical spine disabilities is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative joint disease is denied.

Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


